Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Preliminary Amendment
	This action is in response to the Applicant’s preliminary amendment filed on August 26, 2020.  Claims 1-20 are pending and will be considered for examination.  
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without adding significantly more to the abstract idea itself.  

Step 1: Is the claim to a process, machine, manufacture, or composition of matter?
Claims 1-10 are directed to a system, which is a machine. Claims 11-17 are directed to a “computer-readable medium” that excludes transitory signals, which is a manufacture. Claims 18-20 are directed to a method, which is a 

Step 2(A): Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea?
Prong One: Does the claim recite an abstract idea, law of nature, or natural phenomenon?
Claim 1 recites the limitations of managing purchase orders for a company or other organization, the system comprising: accessing one or more messages associated with an employee or authorized representative of an organization; extracting, from the accessed one or more messages, purchase order information associated with a request from the employee to purchase an item or service; generating a purchase order using the extracted purchase order information, wherein the purchase order object includes parameters for the request to purchase the item or service; providing authorization for the purchase order based on rules, wherein the rules are based on at least two of: a price limit, a time of day or day of week, at least one product or service category, a title of the employee or authorized representative, a department in which the employee or authorized representative works within the organization, a number of purchase requests made by the employee or authorized representative within a given time period, or whether the requested item or service has been requested previously by the organization; and generating a token specific to the purchase order, 
Applicant’s specification discloses that a “token” can be a credit card specific to a purchase order (page 3, paragraph [0014] and claim 3).
Claim 1 recites the abstract idea of managing purchase orders for a company or organization by generating a “token” (i.e. credit card) specific to the purchase order after generating the purchase order based on a message from an employee and receiving authorization for the purchase order based on a set of rules.  This is an abstract idea because it covers certain methods or organizing human activity (commercial / business activities) and because it covers mental processes (observation, evaluation, and judgement).  A purchase order is a commercial document used by organizations to purchase products and/or services related to operating a business.  Generating a purchase order from an employee’s message and receiving authorization for the purchase order are activities that can be performed by the human mind or by pen and paper. Dependent claims 2-10 recite the same abstract idea identified in claim 1.
Claims 11 and 18 recite the limitations of a process for purchase management comprising: receiving one or more messages; identifying information in the one or more messages associated with a request for an item, service, or other expenditure; generating parameters for the identified information associated with the request for the item, service, or other expenditure; generating 
Applicant’s specification discloses that a “token” can be a credit card specific to a purchase order (page 3, paragraph [0014] and claim 3).
Claims 11 and 18 recite the abstract idea of generating a “token” (i.e. credit card) with payment rules and restrictions that is specific to the purchase of an item, service, or other expenditure. This is an abstract idea because it covers certain methods or organizing human activity (commercial / business activities) and because it covers mental processes (observation, evaluation, and judgement).  A credit card with payment rules and restrictions represents a legal obligation on the part of the credit card holder to honor the terms of a credit card agreement.  Dependent claims 12-17, 19, and 20 recite the same abstract idea identified in claims 11 and 18.

Prong Two: Does the claim recite additional elements that integrate the judicial exception into a practical application?
Claims 1-10 recite the additional elements of a hardware component and four software modules.  Whether taken individually, or in combination as a whole, 
Claims 7, 13, and 20 recite the additional element of a virtual bot.  Whether taken individually, or in combination as a whole, this element is recited at a high level of generality for performing the generic computer function of processing data. This limitation is no more than a mere instruction to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Claims 11-17 recite the additional elements of a computer-readable medium, a processor, a purchasing system, and a data structure.  Whether taken individually, or in combination as a whole, these elements are recited at a high level of generality for performing the generic computer function of processing data. These limitations are no more than mere instructions to apply the exception using generic computer components.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.



Step 2(B): Does the claim recite additional elements that amount to significantly more than the judicial exception?
The next step is to analyze the claims to determine whether there are additional limitations recited that amount to significantly more than the abstract idea.  
Claims 1-10 recite the additional elements of a hardware component and four software modules.  Whether taken individually, or in combination as a whole, these elements are recited at a high level of generality for performing generic computer functions of processing data. These limitations are no more than mere instructions to apply the exception using generic computer components.  
Taking the additional elements individually, the computer components perform purely generic computer functions of processing data.  Taking the additional elements in combination, the claims as a whole are directed to an 
Claims 7, 13, and 20 recite the additional element of a virtual bot.  This limitation is routine and conventional.  The reference “Shopbots and Pricebots” by Amy Greenwald (“Greenwald”) discloses that virtual bots have been popular since 2000 (pages 1-2).  
 Taking the additional elements individually, the computer component performs a purely generic computer function of processing data.  Taking the additional elements in combination, the claims as a whole are directed to an abstract idea that is implemented using a routine and conventional component.  As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application.  The claim does not amount to significantly more than the abstract idea itself.
Claims 11-17 recite the additional elements of a computer-readable medium, a processor, a purchasing system, and a data structure.  Whether taken individually, or in combination as a whole, these elements are recited at a high level of generality for performing the generic computer function of processing data. These limitations are no more than mere instructions to apply the exception using generic computer components.

	Claims 18-20 recite the additional elements of an interface, a purchasing system, and electronic payment.  Whether taken individually, or in combination as a whole, these elements are recited at a high level of generality for performing the generic computer functions of processing and displaying data. These limitations are no more than mere instructions to apply the exception using generic computer components.  
Taking the additional elements individually, the computer component performs a purely generic computer function of processing data.  Taking the additional elements in combination, the claims as a whole are directed to an abstract idea that is implemented using generic computer components.  As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application.  The claims do not amount to significantly more than the abstract idea itself.

	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-15 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,883,810 (“Franklin”).
	Claim 11: Franklin teaches at least one computer-readable medium (Fig. 1, “28” and “30”), excluding transitory signals, carrying instructions configured to cause one or more processors (Fig. 1, “28” and “30”) to perform a process for purchase management (col. 1, lines 5-15), the process comprising:
receiving, at a purchasing system (Fig. 1, “32”), one or more messages (col. 8, lines 43-56 discloses sending a request);
Fig. 1, “32”), information in the one or more messages associated with a request for an item, service, or other expenditure (col. 8, line 57 – col. 9, line 4);
generating, by the purchasing system (Fig. 1, “32”), a data structure comprising parameters for the identified information associated with the request for the item, service, or other expenditure (Fig. 4, “82” shows a transaction record with the transaction data);
generating, by the purchasing system (Fig. 1, “32”), a configurable token specific to the generated data structure comprising parameters for the identified information associated with the request for the item, service, or other expenditure (Applicant’s specification discloses that a “token” can be a virtual credit card (paragraph [0014]).  Franklin teaches a virtual credit card (col. 9, lines 5-29)),
wherein the generated configurable token includes metadata restricting use of the generated configurable token (col. 9, lines 43-62 discloses an expiration term, which places a time restriction on the token), and
wherein the generated configurable token is configured with payment rules (col. 9, lines 63-66 discloses that the token is valid for only one transaction); and
providing, by the purchasing system (Fig. 1, “32”), the generated configurable token for the requested item, service, or other expenditure (col. 10, lines 6-15).
	Claim 12: Franklin teaches the limitations of claim 11 as noted above.  Franklin also teaches receiving an indication that the generated configurable col. 10, lines 30-60 teaches that a merchant submits the token for authorization); and generating an entry in a database for the item, service, or other expenditure, wherein the generated entry includes a description of the item, service, or other expenditure, information identifying a cost of the item, service, or other expenditure, and information identifying the configurable token used for the item, service, or other expenditure (col. 10, lines 61-66 and col. 11, lines 11-40).
	Claim 13: Franklin teaches the limitations of claim 11 as noted above.  Franklin also teaches that the purchasing system includes a virtual bot or interface that receives the one or more messages and provides the generated configurable token, and wherein generating a configurable token includes generating a virtual credit card (col. 8, lines 43-56; col. 9, lines 19-29; col. 10, lines 6-15 and lines 43-47).
	Claim 14: Franklin teaches the limitations of claim 11 as noted above.  Franklin also teaches generating a virtual currency object, wherein the virtual currency object includes metadata that identifies an associated data structure, a user submitting the request for the item, or service, or other expenditure and a category assigned to the item, service, or other expenditure (Fig. 4, “62”, “80”, and “82” show transaction data for a virtual credit card).
	Claim 15: Franklin teaches the limitations of claim 11 as noted above.  Franklin also teaches one or more messages within a conversation supported by a collaboration tool or within a messaging system (col. 8, lines 43-56 discloses sending an electronic request), and wherein providing the generated configurable token includes providing a virtual credit card via the collaboration tool or the messaging system (col. 10, lines 6-15).
	Claim 17: Franklin teaches the limitations of claim 11 as noted above.  Franklin also teaches parsing the one or more messages to identify a description of the item, service, of other expenditure, a vendor for the item, service, or other expenditure, and an amount for the item, service, or other expenditure (Fig. 4, “82” shows a transaction record with the transaction details).
	Claim 18: Franklin teaches a computer-implemented method for approving a purchase order, the method comprising:
receiving, at an interface of a purchasing system (Fig. 1, “32”), a request to purchase an item or service (col. 8, lines 43-56 discloses sending a request);
extracting from the received request, by the purchasing system (Fig. 1, “32”), purchase order information (col. 8, line 57 – col. 9, line 4; Fig. 4, “82” shows a transaction record with the transaction data);
upon receiving authorization for the request to purchase the item or service, generating, by the purchasing system (Fig. 1, “32”), a token or electronic payment method based on the extracted purchase order information (Applicant’s specification discloses that a “token” can be a virtual credit card (paragraph [0014]).  Franklin teaches a virtual credit card (col. 9, lines 5-29)),
Fig. 4, “80” and “82” shows that the transaction record including customer name), and
wherein the generated token or electronic payment method is configured to be associated with at least one approved or prescribed vendor of the item or service (Fig. 4. “82” shows merchant name); and
providing, by the purchasing system (Fig. 1, “32”), the generated token or electronic payment method to purchase the item or service (col. 10, lines 6-15).
Regarding the limitation “…an employee of an organization…” recited in the claim, this limitation is not functionally involved in the steps of the recited method.  Therefore this limitation is deemed to be nonfunctional descriptive matter.  The steps of the claimed method would be the same regardless of the type of user performing the steps. The difference between the claimed method and the prior art is merely subjective.  Thus this nonfunctional descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994) also see MPEP 2111.05.
Claims 19: This claim is rejected under the same rationale as set forth above in claim 14.


Allowable Subject Matter
Claims 1-10 would be allowable if rewritten or amended to overcome the rejection under 35 U.S.C. 101 set forth in this Office action.
Claims 16 and 20 would be allowable if rewritten to overcome the rejection under 35 U.S.C. 101 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	Claims 1, 16, and 20 recite a combination of elements not found in the prior art.  Specifically, the claims recite the following:

	Claim 1 recites a system comprising a parsing module, a purchase order module, an authorization module, and a token module.  Each of these modules recites a combination of elements not found in the prior art.
	Claim 16 recites the limitations “…determining the parameters of the data structure indicate a recurrence of the data structure being received by the purchasing system; and automatically authorizing the request for the item, service, or other expenditure based on the data structure being a recurrence of the data structure being received by the purchasing system.”
	Claim 20 recites the limitations “…the purchasing system includes a virtual bot that receives the request to purchase the item or service and provides the generated token or electronic payment method to the employee of the organization to purchase the item or service.”
 

The following references have been identified as the most relevant prior art to the claimed invention.
(i) US 2002/0138287 A1 (“Chen”): Chen briefly discusses the use of software agent in the future (paragraph [0002]). However, Chen does not teach or suggest the limitations identified above.
(ii) US 5,694,551 A (“Doyle”): Doyle discloses a networked-based system that generates a purchase order from a requisition (col. 11, lines 4-15). However, Doyle does not teach or suggest the limitations identified above.
(iii) US 2005/0240493 A1 (“Johnson”): Johnson discloses a purchasing system that has business logic for approving a purchase requisition (Abstract). However, Johnson does not teach or suggest the limitations identified above.
(iv) “Shopbots and Pricebots” by Amy Greenwald (“Greenwald”): Greenwald discusses the use of shopbots and pricebots in ecommerce applications.  However, Greenwald does not teach or suggest the limitations identified above.
(v) “On Agent-Mediated Electronic Commerce” by Minghua He (“He”): He discusses the use of agent-mediated electronic commerce particularly in the business-to-business and business-to-consumer areas. However, He does not teach or suggest the limitations identified above.
(vi) “The Impact of Internet-Based Technologies on the Procurement Strategy” by Margaret Sheng (“Sheng”): Sheng discusses how the use of Internet-based 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEEM U HAQ whose telephone number is (571)272-6758. The examiner can normally be reached M-F 9-5 (Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa T. Thein can be reached on (571) 272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center 




/NAEEM U HAQ/Primary Examiner, Art Unit 3625